Citation Nr: 1643116	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO. 10-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include residuals of a right knee arthroscopic partial lateral meniscectomy.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2007, with a period of active duty for training (ACDUTRA) from September 1992 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

By way of background, the RO denied service connection for a right knee disability in September 2008 and entitlement to TDIU in March 2009. The Veteran filed an NOD as to both denials in June 2009, and the RO issued statements of the case denying service connection for a right knee disability in April 2010 and denying TDIU in February 2011. The Veteran separately and timely perfected appeals as to both decisions, and the issues have been combined into a single appeal for the purposes of Board review.

The Board remanded the issues on appeal for additional development in February 2012. The Veteran was requested to release all private treatment records, the medical opinions and vocational rehabilitation records were obtained,  and a statement of the case addressing the specified issues was issued. As such, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted, the Board remanded the issues of entitlement to an increased rating for obstructive sleep apnea, bilateral shoulder strains, diabetes mellitus type II, cervical spine degenerative joint disease,  right hip strain, GERD (also claimed as hiatal hernia), degenerative arthritis of the lumbar spine, hypertension, erectile dysfunction, scar secondary to appendectomy and bilateral tinea pedis so that a statement of the case could be issued in response to an outstanding notice of disagreement. A statement of the case adjudicating these issues as issued in April 2016, but a timely substantive appeal was not filed. 38 C.F.R. § 20.302(b). As such, these issues are no longer on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2011. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, the Board remanded the claim in February 2012 for an addendum opinion from the examiner who conducted the August 2008 VA knee examination. In the April 2016 addendum opinion, the examiner stated that the current knee disability was less likely than not related to the Veteran's active duty, noting that there was only one complaint of knee pain during service and further stating that the disability was more likely related to the noted complaints of knee pain six weeks after separation. 

However, upon review of the record, there are several endorsements of knee pain in the treatment records corresponding with the Veteran's active duty from August 2004 to August 2007, including a January 2007 report of medical history on which the Veteran endorsed locking of the knee, an August 2006 notation of localized knee pain, and a December 2005 note from the Veteran of a history of knee pain for which he had not sought treatment. As the examiner's April 2016 opinion is based on an erroneous factual premise, it is of no probative value and inadequate. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). As such, the Board must remand the claim for a new examination to determine the etiology of the right knee disability.

Concerning entitlement to TDIU, the Board finds that any determinations with respect to the service connection claim remanded herein would materially affect a determination concerning TDIU. As such, it is inextricably intertwined with the service connection claim being remanded, and must be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the case file any further VA treatment records relevant to the Veteran's right knee disability. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right knee disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right knee disability is related to his active duty?

A detailed rationale for the opinion must be provided. The examiner should consider both the Veteran's verified ACDUTRA from September 1992 to March 1993 and active duty from August 2004 to August 2007.

Attention is invited to an October 1992 service treatment record reflecting a complaint of bilateral knee pain, a December 2005 service treatment record noting a subjective history of knee pain, an August 2006 doctor's note of localized knee pain, a January 2007 separation report of medical history noting knee pain, and VA treatment records from September 2007 noting complaints of knee pain and diagnosing a right knee meniscal tear.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




